Citation Nr: 0127236	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $16,680.90, 
to include the questions of whether the overpayment was 
properly created and the waiver request timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971, August 1972 to August 1978, and October 1980 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Debt Management Center in St. Paul, Minnesota, that 
denied entitlement to waiver of recovery of an overpayment of 
disability compensation in the original amount of $16,680.90.  
The basis of the denial was that the application for waiver 
was not timely filed.

The veteran presented testimony to the undersigned Board 
member during a hearing in Washington, D.C., in September 
2001.


REMAND

The overpayment in this case in the amount of $16,680.90 was 
created as a result of changes in the veteran's disability 
compensation award.  More specifically, the RO notified the 
veteran in November 1998 that it was proposing to adjust 
(reduce) his compensation payments effective February 4, 
1996, based on information that he had been imprisoned 
following conviction of a felony in December 1995.  The law 
requires a reduction in benefits the 61st day after 
conviction.  38 U.S.C.A. § 5313 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.665 (2001).  February 1999, the RO informed the 
veteran that his payments had indeed been adjusted effective 
February 4, 1996, and that the adjustment had resulted in an 
overpayment.  

In addition to requesting that the overpayment created in 
this case be waived, the veteran also takes issue with the 
validity of the overpayment.  In this regard, the veteran's 
representative pointed out at the September 2001 hearing that 
the veteran was "depriv[ed] of administrative due process" 
because the RO did not fully review the debt's validity and 
prepare a written decision fully justifying the validity of 
the debt.  

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  VA's 
General Counsel has clarified that the RO must first fully 
review the debt's validity and, if the office believes the 
debt to be valid, prepare a written decision fully justifying 
the validity of the debt.  At that point, the veteran's 
request for waiver should be referred to the Committee on 
Waivers and Compromises.  VAOPGCPREC 6-98 (1998).  

The veteran argues that his indebtedness was improperly 
created because he was never advised that imprisonment would 
result in a loss of compensation.  This contention was not 
explicitly addressed by the RO prior to referral to the 
Committee on Waivers and Compromises.

The Board also notes that the veteran contends that his 
application for waiver was not timely filed because his mail 
was held by his mother, and he did not receive notice of the 
overpayment until his release from prison.  Under the 
provisions of 38 C.F.R. § 1.963(c) (2001), the period for 
claiming waiver will be extended, if it is shown that receipt 
of the notice of overpayment was delayed.  The Committee on 
Waivers and Compromises has not considered whether the 
evidence shows that receipt of the notice was delayed.

In regard to VA's duty to notify and assist the veteran, see 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the issue of 
whether the overpayment of VA disability 
compensation benefits in the calculated 
amount of $16,680.90, was properly 
created.  In the event that an 
overpayment remains, a written paid-and-
due audit should be prepared and inserted 
into the claims folder, and copies 
provided to the veteran and his 
representative.  The RO should state the 
amount due and paid, and explain how the 
amount of the overpayment was calculated. 

2.  If there is a remaining overpayment, 
the Committee on Waivers and Compromises 
should again formally consider the 
veteran's request for a waiver of the 
recovery of the overpayment of 
compensation benefits, including the 
timeliness of the request for waiver in 
light of the provisions of 38 C.F.R. 
§ 1.963(a).  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be provided 
to the veteran and his representative 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, including 38 C.F.R. § 1.963.  

The veteran is advised to submit evidence 
that he did not receive notice of the 
overpayment until his release from 
prison.  Such evidence could include a 
statement from his mother, and others 
familiar with the circumstances of his 
receipt of mail.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


